Citation Nr: 1135016	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington





THE ISSUE

Entitlement to service connection for a left knee disability.  





ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from January 1997 to January 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The case was before the Board in February 2009, when it was remanded for additional development.  In January and April 2011, the Board sought an advisory medical opinion in this matter from the Veterans Health Administration (VHA).  


FINDINGS OF FACT

1.  A left knee disability was not noted when the Veteran was examined for enlistment; however, clear and unmistakable evidence shows that such disability preexisted his active service.  

2.  The Veteran's left knee disability did not increase in severity beyond natural progression during his active service; clear and unmistakable evidence shows that it was not aggravated by service.  


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran filed the instant claim for service connection while he was still in service for processing under the delivery of benefits at discharge program.  In November 2005, he signed an acknowledgment that he had been advised of what is necessary to substantiate a service connection claim, of VA's duties to notify and assist in the development of his claim, and of his own responsibilities in the matter (which are unique to the delivery of benefits at discharge program) (in essence, the notice that is mandated under the VCAA).  In addition, a July 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  While he did not receive pre-decisional notice of how disability ratings and effective dates are assigned (he received such notice in March 2006 and July 2008 letters), he is not prejudiced by this notice timing defect, as such notice is not critical unless service connection is granted.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) are associated with his claims file.  He has not identified any pertinent evidence that is outstanding.  VA and the service department arranged for the Veteran to be examined in December 2005.  The RO also arranged for a VA examination in April 2009 (with addendum opinion in July 2010), and the Board sought VHA specialist nexus opinions, which were received in February and May 2011.  The Board finds the May 2011 VHA opinion to be adequate as it reflects familiarity with the evidence of record, cites to supporting clinical data, and includes an explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

B. Factual Background

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

On September 1996 service enlistment examination, it was noted that prior to enlistment the Veteran had sustained a medial collateral ligament (MCL) sprain which required wearing a knee brace for a period of time, and resolved.  A left knee disability was not noted on physical examination.  

On September 2001 periodic submarine duty examination, the Veteran complained of arthritis and a "trick" or locked knee, and it was noted that he previously wore a left knee brace.  His lower extremities were normal on clinical evaluation.  A June 2004 STR noted his complaint of chronic intermittent bilateral knee pain and his request for neoprene braces; he was prescribed neoprene knee braces to treat his knee symptoms.  A June 2005 STR noted his complaint of bilateral knee pain.  

On December 2005 (pre-discharge) examination on behalf of VA, the Veteran complained that he has pain in his lower knees and that they fall asleep, occurring constantly.  On physical examination, his gait was within normal limits and it was noted he did not require an assistive device for ambulation.  Drawer and McMurray's tests of the left knee were within normal limits.  Range of motion studies revealed left knee flexion to 140 degrees and extension to 0 degrees.  X-rays of the left knee revealed a "curvilinear calcification at the medial margin . . . consistent with an old [MCL] injury.  No acute or degenerative changes are seen."  The diagnosis for the left knee was left MCL tear.  

In his June 2006 VA Form 9 (Substantive Appeal), the Veteran reported he had an injury to his left knee prior to service, but that he never had any problems with it prior to service.  He further indicated that his knees did bother him during service and that he sought treatment when they were really bothering him.  

On April 2009 VA examination, the Veteran reported he initially hurt his left knee in 1995 playing basketball and he was treated with an Ace wrap, ice, elevation, rest, and crutches.  He denied any other specific injuries during active service.  He denied swelling, locking, or giving way of his knees.  He reported he has not used a left knee cylinder for the past 6 months, but previously had a knee cylinder.  On physical examination, he had a normal gait and station.  Range of motion studies revealed bilateral knee flexion to 145 degrees and extension to 0 degrees (without pain).  Left knee McMurray and Lachman signs were negative.  The MCL was mildly lax, and the lateral collateral ligament was intact.  Patellar motion was free of crepitus, fluid, and pain.  Repetitive motion did not produce fatigue, weakness, lack of endurance or any other symptoms.  There was no evidence of joint line tenderness, meniscus tear, or instability or inflammatory process in the left knee.  X-rays of the left knee revealed calcification in the MCL; the knee joint appeared preserved with a small joint effusion.  The diagnosis was Pellegrini-Stieda disease with calcification of the MCL.  The examiner noted that the Veteran had left knee MCL mild instability, but this occurred 2 years prior to service.  Review of his STRs did not reveal treatment for knee pain, instability or injury.  

A July 2010 addendum opinion (by the April 2009 VA examiner) indicates that review of the Veteran's STRs revealed treatment for bilateral knee pain in June 2004 and June 2005.  He opined that the Veteran's preexisting knee condition and current diagnosis of Pellegrini-Stieda syndrome "has not been aggravated nor was it caused by his military service."  He indicated the Veteran had an injury prior to service for which he received treatment for a probable MCL injury, and there was no significant recurrent injury to his MCL, and his Pellegrini-Stieda syndrome was not aggravated nor caused by any episode or injury during his active duty military career.  

In a February 2011 VHA advisory opinion, the consulting expert listed the evidence found on review of the Veteran's STRs, and concluded that there was "no evidence that his pre-existing left knee condition was aggravated by active service."  

Due to the conclusory nature of the February 2011 VHA advisory opinion, the Board sought clarification.  In a May 2011 addendum opinion, the medical expert noted that there was evidence a chronic left knee disability pre-existed the Veteran's active duty service.  Specifically, the consulted expert noted the Veteran's own statements conceding a pre-active service left knee injury in his VA Form 9, and December 2005 X-rays on examination on behalf of VA that found no acute or degenerative changes.  These radiographic findings were noted to support a tear of his left knee MCL prior to service that healed with ossification of the torn site.  As there was no evidence of similar trauma during service, the source of the ossification (called calcification by the December 2005 radiologist) arose from the injury prior to service.  The consulted medical expert also concluded that there was no evidence a chronic left knee disability became manifest in service and persisted.  He noted that while the Veteran did experience recurrent symptoms of both knees during service, such symptoms were consistent with the demands of his job and the symptoms responded to rest, ice, anti-inflammatory medications and knee sleeve supports.  In addition, the expert opined that the evidence of record does not show his active service aggravated his pre-existing knee injury.  The basis for this opinion was the April 2009 physical examination that included a thorough knee examination and December 2005 X-rays which showed only the MCL changes due to a pre-existing injury "with no acute or degenerative changes of the knee joint."  
C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

Temporary flare-ups of a preexisting disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 381 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also means statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A left knee disability was not noted when the Veteran was examined for service entrance.  Consequently, the presumption of soundness attached.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also 38 C.F.R. § 3.304(b)(1) (history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception).  

However, the presumption of soundness has been rebutted in this case as the record contains clear and unmistakable evidence that a left knee disability pre-existed the Veteran's service and that the pre-existing disability was not aggravated in service.  First, his September 1996 service enlistment examination noted that the Veteran injured his left knee MCL prior to service.  This evidence, coupled with the Veteran's own lay statements (e.g., June 2006 VA Form 9) and radiographic evidence found to be consistent with an old MCL injury clearly and unmistakably establishes that a left knee disability pre-existed the Veteran's active service.  

Second, there is clear and unmistakable evidence that the left knee disability was not aggravated in service.  See Wagner, 370 F.3d at 1097.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 C.F.R. § 3.306(b).  Whether a disability increased in severity is in large measure a medical question.  There is no medical evidence of an increase in severity of the Veteran's left knee disability beyond natural progress.  The May 2011 VHA specialist's opinion noted that his symptoms in service were consistent with the demands of his job during active service, and which resolved with treatment during and after his active service (i.e., that treatment for left knee symptomatology reflected temporary flare-ups of his left knee disability).  Significantly, the December 2005 left knee X-rays found no acute or degenerative change, i.e., no progressive deterioration/worsening of the Veteran's left knee disability.  Rather, radiographic evidence was consistent with an old (pre-service) MCL injury.  Although the pre-existing left knee disability was symptomatic during service, there is nothing in the STRs to suggest that it increased in severity during, or was aggravated by, his service.  

The record also includes postservice medical evidence that supports the conclusion that there is clear and unmistakable evidence that the left knee disability was not aggravated in service.  Most probative and persuasive is the opinion of the May 2011 VHA specialist, an orthopaedic surgeon, who reviewed all the evidence of record and noted that the STRs reflect treatment for left knee symptomatology consistent with the demands of his active service job and reflective of normal wear and tear on his joints.  See Hunt, 1 Vet. App. at 296-97.  

The May 2011 VHA specialist reviewed the Veteran's claims file and explained the rationale for his opinion.  Specifically, he opined that without evidence of similar trauma to his left knee during service (as he had experienced before service), the source of the ossification found on X-rays arose from the injury prior to service.  It was noted that the radiographic evidence in the Veteran's claims file showed only MCL changes due to a pre-existing injury, with no acute or degenerative changes of the knee joint.  The Board finds no reason to question the competence of the consulted VHA specialist, an orthopaedic surgeon, in attributing the Veteran's left knee complaints in service to normal wear and tear consistent with the demands and responsibilities of his service (and hence not reflective of superimposed pathology or increased chronic disability); significantly, there is no competent evidence to the contrary (i.e., no medical opinion indicating that any left knee complaints for which the Veteran was treated in service represented increased disability not due to natural progression).  As the May 2011 VHA specialist's opinion was based on a complete, accurate, and documented factual background, contains a complete description of the left knee disability, and explains the rationale for the opinion, the Board finds it probative and persuasive.  

To the extent the Veteran offers lay assertions in an attempt to establish a medical finding of aggravation of his pre-existing left knee disability during service, such an attempt must fail.  The matter of aggravation of a disability is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on a medical matter.  Moreover, he does not support his allegation by citation to medical texts or treatises (and, as noted above, has not presented any supporting medical opinions).  See Jandreau, 492 F.3d at 1377 (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Hence, the Veteran's lay assertions in this regard have no probative value.  

In light of the foregoing, the Board finds that the evidence does not show that the Veteran's preexisting left knee disability increased in severity beyond natural progression during, or as a result of, his service.  Without such a finding, there is clear and unmistakable increase that the disability was not aggravated by service.  Hence, service connection for a left knee disability is not warranted.  


ORDER

Service connection for a left knee disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


